12‐1057(L)
     Chabad Lubavitch of Litchfield v. Litchfield Historic District Commission




 1                              UNITED STATES COURT OF APPEALS
 2                                  FOR THE SECOND CIRCUIT
 3
 4                                               August Term 2013
 5
 6              (Argued: September 16, 2013             Decided: September 19, 2014)
 7
 8                               Nos. 12‐1057‐cv (Lead), 12‐1495‐cv (Con)
 9                               _____________________________________
10
11            CHABAD LUBAVITCH OF LITCHFIELD COUNTY, INC., JOSEPH EISENBACH,

12                                   Plaintiffs‐Appellants–Cross‐Appellees,
13
14                                         UNITED STATES OF AMERICA,

15                                                       Plaintiff,
16
17                                                         ‐ v. ‐
18
19            LITCHFIELD HISTORIC DISTRICT COMMISSION, BOROUGH OF LITCHFIELD,
20                  CONNECTICUT, GLENN HILLMAN, KATHLEEN CRAWFORD,

21                                  Defendants‐Appellees–Cross‐Appellants,
22
23          TOWN OF LITCHFIELD, CONNECTICUT, DOE, POLICE DOG, WENDY KUHNE,

24                                                    Defendants.*

25                               _____________________________________
26
27   Before:          WALKER, LIVINGSTON, and CHIN, Circuit Judges.
28




     *
       The Clerk of Court is directed to amend the caption as set forth above.
 1           Chabad Lubavitch of Litchfield County, Inc. (“Chabad”) appeals from the
 2   February 21, 2012 judgment of the United States District Court for the District of
 3   Connecticut  (Hall,  C.J.)  denying  its  motion  for  partial  summary  judgment  and
 4   granting the defendants’ motion for summary judgment on each of the Chabad’s
 5   claims, brought pursuant to 42 U.S.C. §§ 1983, 1985, and 1986; the Religious Land
 6   Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.; and
 7   Connecticut state law, and stemming from the denial of the Chabad’s application to
 8   alter its property, located in the Borough of Litchfield’s historic district.  Because we
 9   conclude that the district court applied erroneous legal standards to the Chabad’s
10   claims under RLUIPA’s substantial burden and nondiscrimination provisions, we
11   VACATE the grant of summary judgment in the defendants’ favor on these claims
12   and  REMAND  them  for  further  consideration  consistent  with  this  opinion.    By
13   contrast, we AFFIRM the grant of summary judgment in the defendants’ favor on
14   the remainder of the Chabad’s claims, largely due to the Chabad’s failure adequately
15   to brief these claims.    
16
17          Rabbi Joseph Eisenbach (“Rabbi Eisenbach”) appeals from the June 20, 2011
18   order of the district court dismissing his claims, coextensive with the Chabad’s, for
19   lack of standing.  Because we conclude that the district court erred in finding that
20   Rabbi Eisenbach lacked standing under RLUIPA, we VACATE the dismissal of his
21   claims on that ground and REMAND for consideration whether he nonetheless
22   failed to state a claim.  However, we AFFIRM the dismissal of Rabbi Eisenbach’s
23   remaining claims for failure adequately to brief these claims.   
24
25       Accordingly,  the  February  21,  2012  judgment  is  VACATED  AND
26   REMANDED IN PART and AFFIRMED IN PART, and the June 20, 2011 order is
27   VACATED AND REMANDED IN PART and AFFIRMED IN PART.
28
29                                     FREDERICK  H.  NELSON  (Kenneth  R.  Slater,  Jr.,
30                                     Halloran & Sage, LLP, Hartford, CT, on the brief),
31                                     American  Liberties  Institute,  Orlando,  FL,  for
32                                     Plaintiffs‐Appellants–Cross‐Appellees.
33
34                                     C. SCOTT SCHWEFEL, Shipman, Shaiken & Schwefel
35                                     LLC,  West  Hartford,  CT,  for  Defendants‐


                                                 2
 1                                     Appellees–Cross‐Appellants  Litchfield  Historic
 2                                     Commission and Borough of Litchfield, Connecticut.
 3
 4                                     JAMES STEDRONSKY, Stedronsky & D’Andrea, LLC,
 5                                     Litchfield,  CT,  for  Defendants‐Appellees–Cross‐
 6                                     Appellants Glenn Hillman and Kathleen Crawford.
 7
 8                                     April  J.  Anderson,  Jessica  Dunsay  Silver,  U.S.
 9                                     Department  of  Justice,  Civil  Rights  Division,
10                                     Washington, DC, for Amicus Curiae United States of
11                                     America.
12
13                                     Kevin  T.  Snider,  Pacific  Justice  Institute,
14                                     Sacramento,  CA,  for  Amicus  Curiae  Pacific  Justice
15                                     Institute.
16
17   DEBRA ANN LIVINGSTON, Circuit Judge:

18         The Chabad Lubavitch of Litchfield County, Inc. (“Chabad”), a Connecticut

19   membership  corporation  founded  and  currently  presided  over  by  Rabbi  Joseph

20   Eisenbach (“Rabbi Eisenbach”), purchased property in the Borough of Litchfield’s

21   Historic  District  with  the  intention  of  expanding  the  existing  building  on  the

22   property to accommodate the Chabad’s religious mission.  Pursuant to Connecticut

23   state  law,  the  Chabad  applied  to  the  Borough  of  Litchfield’s  Historic  District

24   Commission (“HDC”) for leave to undertake its desired modifications.  However,

25   following  multiple  meetings  on  and  amendments  to  the  Chabad’s  proposal,  the

26   HDC denied the application with leave to submit an amended proposal consistent


                                                 3
 1   with enumerated conditions.  In this ensuing suit, the Chabad and Rabbi Eisenbach

 2   (collectively, the “plaintiffs”) assert that the Borough of Litchfield, the HDC, and

 3   HDC members Glenn Hillman (“Hillman”) and Kathleen Crawford (“Crawford”)

 4   (collectively, the “defendants”) abridged their rights under 42 U.S.C. §§ 1983, 1985,

 5   and 1986; the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42

 6   U.S.C. § 2000cc et seq.; and Connecticut state law by denying the application.1  They

 7   seek damages, injunctive and declaratory relief, attorneys’ fees, and the appointment

 8   of a federal monitor.

 9          On the defendants’ motion to dismiss for lack of subject matter jurisdiction,

10   the district court (Hall, C.J.) dismissed Rabbi Eisenbach’s claims for lack of standing,

11   citing  the  Rabbi’s  want  of  a  sufficient  property  interest  under  RLUIPA  and  his

12   failure to distinguish his claims from the Chabad’s under federal and state law. 

13   Chabad Lubavitch of Litchfield Cnty., Inc. v. Borough of Litchfield, 796 F. Supp. 2d 333,

14   338‐39 (D. Conn. 2011) [hereinafter Chabad I].  Subsequently, following the Chabad’s

     1
       The Chabad and Rabbi Eisenbach did not name the Town of Litchfield, Connecticut as a
     defendant in the Second Amended Complaint, following the Town’s motion to dismiss the
     claims against it. Further, the plaintiffs dropped their claims against certain Doe defendants in
     the Third Amended Complaint.  On appeal, a panel of this Court also dismissed plaintiffs’
     appeal as to the claims against HDC member Wendy Kuhne as a defendant, on Kuhne’s
     motion.  See U.S.C.A. No. 12‐1057, doc. 182.  Finally, while the United States intervened as
     a plaintiff below, it did so only to defend the constitutionality of RLUIPA, an issue not
     raised on appeal.  Therefore, the United States appears here only as amicus curiae.


                                                    4
 1   motion for partial summary judgment and the defendants’ motion for summary

 2   judgment,  the  district  court  ruled  in  favor  of  the  defendants.    Significantly,  the

 3   district  court  concluded  that  Connecticut’s  statutory  scheme  governing  historic

 4   districts is “neutral and generally applicable” and, consequently, that the HDC’s

 5   denial  of  the  Chabad’s  application  could  not  “as  a  matter  of  law”  impose  a

 6   substantial burden on the Chabad’s religious exercise under RLUIPA’s substantial

 7   burden provision.  Chabad Lubavitch of Litchfield Cnty., Inc. v. Borough of Litchfield, 853

 8   F. Supp. 2d 214, 225 (D. Conn. 2012) [hereinafter Chabad II].  The district court also

 9   held  that  the  Chabad’s  failure  to  identify  a  religious  institution  that  was  more

10   favorably treated than and “identical in all relevant respects” to the Chabad barred

11   the Chabad’s claim under RLUIPA’s nondiscrimination provision.  Chabad II, 853 F.

12   Supp. 2d at 229‐31. 

13          On  appeal,  we  conclude  that  the  district  court  erred  in  dismissing  Rabbi

14   Eisenbach’s RLUIPA claims for lack of standing.  Accordingly, we vacate the district

15   court’s June 20, 2011 ruling insofar as it concerns Rabbi Eisenbach’s standing under

16   RLUIPA and remand for consideration, instead, whether Rabbi Eisenbach failed to

17   state a claim under RLUIPA.  We affirm the remainder of that judgment due to

18   Rabbi Eisenbach’s failure to brief his remaining claims.  Additionally, we conclude


                                                   5
 1   that the HDC’s review of the Chabad’s application was an “individual assessment”

 2   subject to RLUIPA’s substantial burden provision and that the Chabad need not cite

 3   an “identical” comparator to establish a claim under RLUIPA’s nondiscriminaton

 4   provision.  Accordingly, we vacate the district court’s February 21, 2012 judgment

 5   insofar as it concerned these RLUIPA claims and remand for consideration whether

 6   these  claims  survive  summary  judgment  under  an  analysis  consistent  with  this

 7   opinion.  We affirm the remainder of the district court’s February 21, 2012 judgment,

 8   albeit largely due to the Chabad’s failure to brief most of its remaining claims.

 9                                         BACKGROUND

10       A.  Facts2

11          The Chabad, a Connecticut membership corporation, and Rabbi Eisenbach,

12   president of the Chabad, offer weekly religious and other services to its Orthodox

13   Hasidic parishioners in the Litchfield area.  Prior to the events at issue, the Chabad

14   rented space to provide these services, at a cost of thousands of dollars per year. 

15   Deeming  the  rented  space  inadequate  to  practice  its  faith  and  accommodate  its

16   religious mission, the Chabad in 2005 purchased a property at 85 West Street in the


     2
       In review of the district court’s grant of summary judgment to the defendants, we view the facts
     in the light most favorable to the Chabad. Ne. Research, LLC v. One Shipwrecked Vessel, 729 F.3d
     197, 200 (2d Cir. 2013).

                                                     6
 1   Borough of Litchfield to serve as its new place of worship.  The property, located in

 2   the Litchfield Historic District – once deemed to be “[p]robably the finest surviving

 3   example of a typical late 18th century New England town” – boasts a two‐story,

 4   “stick‐style” Victorian residence constructed in the 1870s encompassing 2,600 square

 5   feet and a basement.  Known as the “Deming House,” the building was constructed

 6   as a residence by the grandson of a prominent Revolutionary War‐era Litchfield

 7   resident  but,  by  the  time  of  the  Chabad’s  purchase,  had  been  altered  to

 8   accommodate a commercial establishment.

 9          In accordance with Connecticut’s statutory scheme governing development

10   in historic districts, the Chabad sought leave to alter 85 West Street to meet its needs. 

11   Specifically, Connecticut General Statutes § 7‐147d(a) directs that “[n]o building or

12   structure  shall  be  erected  or  altered  within  an  historic  district  until  after  an

13   application for a certificate of appropriateness as to exterior architectural features

14   has  been  submitted  to  the  historic  district  commission  and  approved  by  said

15   commission.”3  The HDC, established in 1989 pursuant to this scheme, reviews such

16   applications for the Litchfield Historic District.  The Connecticut General Statutes



     3
      “Nonprofit institutions of higher education” are exempted from this requirement.  Conn.
     Gen. Stat. § 7‐147k(b).


                                                  7
 1   empower the HDC to approve or deny applications following notice and a public

 2   hearing, see id. §§ 7‐147c, 7‐147e, and direct that, when weighing applications to alter

 3   exterior architectural features, the HDC consider, “in addition to any other pertinent

 4   factors, the historical and architectural value and significance, architectural style,

 5   scale, general design, arrangement, texture and material of the architectural features

 6   involved and the relationship thereof to the exterior architectural style and pertinent

 7   features of other buildings and structures in the immediate neighborhood,” id. §

 8   7‐147f(a).

 9         The HDC first considered the Chabad’s application at a pre‐hearing meeting

10   on  September  6,  2007.    The  defendants  assert  that  the  Chabad’s  proposed

11   modifications called for a 17,000‐square‐foot addition to be built at 85 West Street,

12   including administrative offices, classrooms, a nearly 5,000‐square‐foot residence for

13   Rabbi Eisenbach and his family, an indoor swimming pool, guest accommodations,

14   kitchens,  and  a  ritual  bath.    Though  the  Chabad  disputes  the  defendants’

15   characterization of its proposed expansion, it does not specify a smaller footprint. 

16   In addition, the Chabad sought to top the property with a clock tower featuring the

17   Star of David and to incorporate several external elements that would restore some

18   of the property’s period details.  The Chabad contends that, at that meeting, HDC


                                                8
 1   member Wendy Kuhne (“Kuhne”) voiced her opposition to its application, due in

 2   part  to  the  size  of  the  addition  and  her  belief  that  the  Star  of  David  was  not

 3   “historically  compatible  with  the  [Historic]  District.”    Other  HDC  members,

 4   including Crawford, also expressed concerns regarding the size of the addition, with

 5   one member urging that “[w]e have to get the public out  on this project for the

 6   public hearing.” At the conclusion of the meeting, the HDC scheduled a second

 7   pre‐hearing meeting for the following month.

 8          At the second meeting, held on October 18, 2007, the Chabad announced its

 9   changes in response to the requested modifications, which included altering the

10   shape  of  windows  and  lowering  the  roof  line  of  the  addition.    Following  the

11   Chabad’s presentation, Kuhne commented, “[I]s this all there is?”  J.A. 747.  Though

12   the Chabad did not object to Kuhne’s comments at the meeting, it later requested

13   that she recuse herself from the public meetings and decisionmaking process, which

14   she did.  The HDC then bifurcated the hearing process concerning the Chabad’s

15   application,  reserving  the  first  hearing  to  address  the  Chabad’s  proposed

16   modifications and the second to address whether denial of the Chabad’s application

17   would place a “substantial burden” on its religious exercise.  Following the first

18   public  hearing,  held  on  November  15,  2007,  the  Chabad  altered  its  proposal  to,


                                                   9
 1   among other changes, lower the foundation of its addition, use alternative exterior

 2   building material, reduce the height of the Star of David finial atop the clock tower,

 3   and reconstruct a front porch that had been removed during an earlier renovation.

 4   At the second hearing, held on December 17, 2007, the Chabad asserted its need for

 5   a larger structure, but did not disclose the size of its assembly or the number of

 6   students likely to attend religious classes.

 7          The  HDC  denied  the  Chabad’s  application  on  December  20,  2007.    In  its

 8   written opinion, the HDC catalogued the history and importance of the Deming

 9   House  to  the  historic  character  of  the  Borough  of  Litchfield.    Per  the  HDC,  the

10   altered but nonetheless distinctively residential structure serves as one of the “last

11   vestiges”  of  the  Borough’s  residential  district,  “significant  alteration”  of  which

12   would destroy the “residential character” of the property’s environs.  As such, the

13   HDC “commended” the Chabad’s proposals to rehabilitate the existing structure,

14   but nevertheless denied three of the Chabad’s proposed modifications: hanging a

15   double door on the front of the house, incorporating a clock tower, and building an

16   addition on the property.  The HDC concluded that the double door would conflict

17   with the house’s original design and would require removal of a single door that

18   was “probably the original door of the house.”  J.A. 330.  The HDC deemed the clock


                                                  10
 1   tower “incongruous with the immediate neighborhood and the district as a whole,”

 2   and found that it would “in one stroke transform[] the house from a residential

 3   structure in appearance to an institutional structure.”  Id.  Finally, the HDC objected

 4   to the size of the proposed addition, which it characterized as “massive” and “nearly

 5   20,000 square f[ee]t,” a size “over five times as large as” the Deming House that

 6   would “dwarf[] and overwhelm[]” not only the house but also the neighborhood as

 7   a whole.  J.A. 328, 331.

 8          However, in light of the Chabad’s proposed religious use of the property, the

 9   HDC  also  granted  accommodations  to  substitute  for  the  rejected  modifications. 

10   Specifically, the HDC stated that it would accept a proposal replacing the clear glass

11   currently in the house’s front door with stained glass, incorporating a finial with a

12   Star of David atop the house, and including an addition that was no larger than the

13   original  structure.    The  HDC  granted  the  Chabad  leave  to  file  an  amended

14   application consistent with these conditions.  Thereafter, five HDC members voted

15   unanimously  to  deny  the  Chabad  a  certificate  of  appropriateness,  including

16   Hillman.  Crawford was not recorded as having cast a vote.  The Chabad did not

17   administratively appeal the denial or file an amended application.  See Conn. Gen.

18   Stat. § 7‐147i.  


                                               11
 1       B.  Procedural History

 2          The Chabad and Rabbi Eisenbach filed the underlying action in September

 3   2009.    In  their  Third  Amended  Complaint,  filed  on  April  26,  2010,  the  plaintiffs

 4   asserted that the HDC’s denial of the Chabad’s application abridged their rights

 5   under  the  First  Amendment’s  Free  Exercise,  Free  Speech,  and  Free  Association

 6   Clauses; the Fourteenth Amendment’s Equal Protection and Due Process Clauses;

 7   RLUIPA’s substantial burden, equal terms, and nondiscrimination provisions; as

 8   well  as  provisions  of  the  Connecticut  state  constitution  and  the  Connecticut

 9   Religious Freedom Act (“CFRA”), Conn. Gen. Stat. § 52‐571b.  The plaintiffs also

10   asserted that the named HDC members conspired to violate and failed to prevent

11   the violation of their civil rights under 42 U.S.C. §§ 1985 and 1986, respectively. 

12          In January 2011, the defendants moved to dismiss Rabbi Eisenbach’s claims

13   for lack of standing under Federal Rule of Civil Procedure 12(b)(1).4  The district

14   court granted this motion on June 20, 2011.  The district court first concluded that

15   “RLUIPA requires a plaintiff to hold some property interest that he has attempted

16   to  use  and  which  has  been  threatened  by  the  illegal  conduct  of  the  defendant.” 


     4
        In  that  same  motion,  the  defendants  sought  judgment  on  the  pleadings  pursuant  to
     Federal Rule of Civil Procedure 12(c), which the district court denied.  See Chabad I, 796 F.
     Supp. 2d at 346.  The defendants do not contest this ruling.


                                                   12
 1   Chabad  I,  796  F.  Supp.  2d  at  338  (citing  42  U.S.C.  §  2000cc‐5(5)).    Because  Rabbi

 2   Eisenbach’s proposed use of the facilities at 85 West Street “[did] not qualify” as

 3   such a property interest and his claim of “a right to place a mortgage lien” on the

 4   property  for  unpaid  salary  “barely  warrant[ed]  addressing,”  the  district  court

 5   determined the Rabbi lacked standing to press his claims under RLUIPA.  Id. at 338‐

 6   39.    In  addition,  the  district  court  concluded  that  Rabbi  Eisenbach’s  failure  to

 7   distinguish  his  claims  from  those  of  the  Chabad  denied  him  standing  under  42

 8   U.S.C. §§ 1983, 1985, and 1986, the Connecticut constitution, and CFRA.  Id. at 339. 

 9          The Chabad subsequently moved for partial summary judgment on May 14,

10   2011, and on May 16, 2011, the defendants cross‐moved for summary judgment.5  

11   In February 2012, the district court denied the Chabad’s motion and granted the

12   defendants’.  Pertinently, the district court found that, because Connecticut General

13   Statutes § 7‐147a et seq. applies to any entity seeking to alter modify a property in a

14   historic district (save for nonprofit institutions of higher education) it is a neutral

15   law  of  general  applicability  and  thus  could  not,  as  a  matter  of  law,  impose  a

16   substantial burden on the Chabad’s religious exercise, thereby barring the Chabad’s



     5
       Rabbi Eisenbach joined the Chabad’s motion, but due to the dismissal of his claims for
     lack of subject matter jurisdiction, his involvement is not considered here.


                                                   13
 1   claim under RLUIPA’s substantial burden provision.  Chabad II, 853 F. Supp. 2d at

 2   224‐25.  In addition, the district court concluded that the Chabad’s failure to cite a

 3   valid  secular  comparator  was  fatal  to  its  claim  under  RLUIPA’s  equal  terms

 4   provision, id. at 226‐29, and that its failure to identify a religious institution that was

 5   more favorably treated and identically situated to the Chabad precluded its claim

 6   under  RLUIPA’s  nondiscrimination  provision,  id.  at  229‐31.    Finally,  the  district

 7   court rejected the Chabad’s remaining constitutional and state law claims for many

 8   of  the  same  reasons  described  above.    Id.  at  231‐37.    Because  the  district  court

 9   granted summary judgment to the defendants on the merits, it did not address the

10   HDC members’ asserted entitlement to either absolute or qualified immunity.  Id.

11   at  237.    The  Chabad  and  Rabbi  Eisenbach  appealed  both  of  the  district  court’s

12   rulings, and the defendants cross‐appealed.

13


14                                         DISCUSSION

15          We review de novo a district court’s grant of a motion to dismiss for lack of

16   standing.  Fed. Treasury Enter. Sojuzplodoimport v. SPI Spirits Ltd., 726 F.3d 62, 71 (2d

17   Cir. 2013).  As with any motion to dismiss, we “accept[] all well‐pleaded allegations

18   in  the  complaint  as  true  [and]  draw[]  all  reasonable  inferences  in  the  plaintiff’s


                                                   14
 1   favor.”  Bigio v. Coca‐Cola Co., 675 F.3d 163, 169 (2d Cir. 2012) (internal quotation

 2   marks omitted) (second alteration in original).  “To survive a motion to dismiss, the

 3   complaint must plead ‘enough facts to state a claim to relief that is plausible on its

 4   face.’”  Fed. Treasury Enter. Sojuzplodoimport, 726 F.3d at 71 (quoting Bell Atl. Corp. v.

 5   Twombly, 550 U.S. 544, 570 (2007)).  A claim is facially plausible when the complaint

 6   contains “‘factual content that allows the court to draw the reasonable inference that

 7   the defendant is liable for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 556

 8   U.S. 662, 678 (2009)). 

 9         We also review de novo a district court’s grant of summary judgment, again

10   drawing all factual inferences in favor of the non‐moving party.  See Miller v. Wolpoff

11   &  Abramson,  L.L.P.,  321  F.3d  292,  300  (2d  Cir.  2003).  Summary  judgment  is

12   appropriate  when  there  is  “no  genuine  dispute  as  to  any  material  fact”  and  the

13   moving party is “entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a). 

14   There is no “genuine” dispute when “the record taken as a whole could not lead a

15   rational trier of fact to find for the non‐moving party.”  Matsushita Elec. Indus. Co. v.

16   Zenith Radio Corp., 475 U.S. 574, 587 (1986).

17      A.  The Chabad’s RLUIPA Claims

18         The Chabad asserts claims under three of RLUIPA’s land use provisions: the


                                                 15
 1   substantial burden provision, which prohibits substantial government interference

 2   with  a  land  use  applicant’s  religious  exercise  in  the  absence  of  a  compelling

 3   justification, 42 U.S.C. § 2000cc(a)(1); and the equal terms and nondiscrimination

 4   provisions, which prohibit unequal treatment of and discrimination against religious

 5   assemblies and institutions by a government, id. § 2000cc(b)(1)‐(2).  We address each

 6   in turn.

 7              1. The Chabad’s RLUIPA Substantial Burden Claim

 8          RLUIPA’s substantial burden provision provides:

 9          No government shall impose or implement a land use regulation in a
10          manner that imposes a substantial burden on the religious exercise of
11          a  person,  including  a  religious  assembly  or  institution,  unless  the
12          government  demonstrates  that  imposition  of  the  burden  on  that
13          person, assembly, or institution – (A) is in furtherance of a compelling
14          governmental  interest;  and  (B)  is  the  least  restrictive  means  of
15          furthering that compelling governmental interest.
16
17   42  U.S.C.  §  2000cc(a)(1).    The  provision  applies  only  when  a  substantial  burden

18   (1)  occurs  attendant  to  a  federally  funded  program;  (2)  implicates  interstate  or

19   international commerce or commerce with Indian tribes; or (3) “is imposed in the

20   implementation of a land use regulation or system of land use regulations, under

21   which  a  government  makes,  or  has  in  place  formal  or  informal  procedures  or

22   practices that permit the government to make, individualized assessments of the


                                                 16
 1   proposed uses for the property involved.”  Id. § 2000cc(a)(2).  To establish a claim,

 2   a plaintiff bears the burden of demonstrating that at least one of these predicates

 3   applies and that the defendant’s implementation of a “land use regulation” placed

 4   a “substantial burden” on the plaintiff’s “religious exercise.”  42 U.S.C. § 2000cc‐2(b). 

 5   The burden then shifts to the defendant to demonstrate that it “acted in furtherance

 6   of  a  compelling  governmental  interest  and  that  its  action  is  the  least  restrictive

 7   means of furthering that interest.”  Id. at 353 (citing 42 U.S.C. § 2000cc‐2(b)).

 8          We  agree  with    the  Chabad  that  RLUIPA’s  substantial  burden  provision

 9   applies  in  this  case  under  the  statute’s  “individualized  assessment”  predicate.6 

10   Under the “plain meaning” of 42 U.S.C. § 2000cc(a)(2)(C), this predicate is satisfied

11   when “the government may take into account the particular details of an applicant’s

12   proposed use of land when deciding to permit or deny that use.”  Guru Nanak Sikh

13   Soc’y  v.  Cnty.  of  Sutter,  456  F.3d  978,  986  (9th  Cir.  2006).    Thus,  while  the  mere

14   application of a neutral and generally applicable zoning law likely would not trigger

     6
      Although the Chabad’s proposed construction of a 17,000‐square‐foot addition at 85 West
     Street  almost  certainly  renders  RLUIPA  applicable  under  the  interstate  commerce
     predicate, see Westchester Day Sch. v. Vill. of Mamaroneck,  504 F.3d 338, 354 (2d Cir. 2007)
     (noting  that  denial  of  application  to  modify  property  satisfied  RLUIPA’s  interstate
     commerce  predicate  because  “commercial  building  construction  is  activity  affecting
     interstate commerce” (citing Reich v. Mashantucket Sand & Gravel, 95 F.3d 174, 181 (2d Cir.
     1996))), the district court did not address this predicate and we decline to do so in the first
     instance.


                                                    17
 1   RLUIPA (at least, not under this predicate), application of a zoning law that permits

 2   a  governmental  entity  to  consider  the  applicant’s  intended  use  of  a  property,

 3   applying at least partly subjective criteria on a case‐by‐case basis, likely would.  See

 4   id. at 987; see also Westchester Day Sch. v. Vill. of Mamaroneck, 417 F. Supp. 2d 477, 542

 5   (S.D.N.Y. 2006) (noting that application of neutral and generally applicable law “to

 6   particular facts” may constitute individualized assessment where such “application

 7   does  not  involve  a  mere  numerical  or  mechanistic  assessment,”  but  instead

 8   “involv[es] criteria that are at least partially subjective in nature”), aff’d, 504 F.3d 338

 9   (2d Cir. 2007).

10          RLUIPA’s  substantial  burden  provision  combats  “subtle  forms  of

11   discrimination”  by  land  use  authorities  that  may  occur  when  “a  state  delegates

12   essentially standardless discretion to nonprofessionals operating without procedural

13   safeguards.”    Sts.  Constantine  &  Helen  Greek  Orthodox  Church,  Inc.  v.  City  of  New

14   Berlin, 396 F.3d 895, 900 (7th Cir. 2005).  Accordingly, when a governmental entity

15   conducts a “case‐by‐case evaluation” of a land use application, carrying as it does

16   “the concomitant risk of idiosyncratic application” of land use standards that may

17   permit (and conceal) “potentially discriminatory” denials, RLUIPA applies.  Midrash

18   Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1225 (11th Cir. 2004) (holding that


                                                   18
 1   ordinance  permitting  such  evaluations  was  “quintessentially  an  ‘individual

 2   assessment’ regime” under RLUIPA); see also Dep’t of Justice Policy Statement on the

 3   Land‐Use Provisions of RLUIPA at 6 (Sept. 22, 2010) [hereinafter “DOJ Statement”],

 4   available at http://www.justice.gov/crt/rluipa_q_a_9‐22‐10.pdf (noting that, due to

 5   idiosyncracies of zoning law, “solely . . . mechanical, objective” assessments exempt

 6   from this predicate would be “extremely rare”).

 7          The broad reach of this predicate is no accident.  In regulating individualized

 8   assessments by government of the proposed uses to which property is to be put, the

 9   substantial burden provision codifies principles announced in Sherbert v. Verner, 374

10   U.S. 398 (1963), insofar as that case held that a “[government] system for granting

11   individual exemptions from a general rule must have a compelling reason to deny

12   a  religious  group  an  exemption  that  is  sought  on  the  basis  of  hardship.”    Sts.

13   Constantine  &  Helen  Greek  Orthodox  Church,  Inc.,  396  F.3d  at  897  (discussing

14   individualized  assessment  predicate).    Because  “almost  all”  land  use  regimes

15   implicate such “individualized” review, see River of Life Kingdom Ministries v. Vill. of

16   Hazel Crest, 611 F.3d 367, 381 (7th Cir. 2010) (en banc) (Sykes, J., dissenting), almost

17   all  “impos[itions]”  or  “implementation[s]”  of  land  use  regimes,  42  U.S.C.

18   § 2000cc(a)(2)(C), will satisfy this predicate.


                                                  19
 1          Under this rubric, Connecticut’s statutory scheme undeniably demands an

 2   individual assessment of applications to alter historic properties.  While Connecticut

 3   General Statutes § 7‐147d(a) requires that nearly all entities seeking to modify a

 4   property  in  a  historic  district  “shall”  obtain  a  certificate  of  appropriateness,  the

 5   scheme  also  requires  that  local  commissions  implement  that  general  rule  by

 6   applying loosely defined and subjective standards to discrete applications.  See id.

 7   §§ 7‐147c, 7‐147e, 7‐147f.  To that end, § 7‐147e commands that commissions “hold

 8   a public hearing upon each application.”  Id. § 7‐147e(a) (emphasis added).  Similarly,

 9   § 7‐147f directs that commissions, when weighing an application, must determine

10   whether  “the  proposed  erection,  alteration  or  parking  will  be  appropriate.”    Id.

11   §  7‐147f(a)  (emphasis  added).    And,  in  assessing  the  appropriateness  of  a

12   modification,  commissions  are  further  directed  to  consider  such  criteria  as  “the

13   historical  and  architectural  value  and  significance”  of  the  modification,  its

14   “architectural style, scale, general design, arrangement, texture and material” used,

15   “the relationship [of . . . ] the exterior architectural style” to the neighborhood – and

16   “any other pertinent factors.”  Id.  Even the district court found these standards to

17   be  “subjective  in  nature,”  but  nonetheless  deemed  the  statutory  scheme  to  be

18   immune from substantial burden analysis.  See Chabad II, 853 F. Supp. 2d at 235.  In


                                                   20
 1   the absence of more definite standards limiting the HDC’s discretion in reviewing

 2   applications, we disagree.  See DOJ Statement at 6.7

 3           Were there any doubt as to the type of assessment at issue, even a cursory

 4   review of the HDC’s consideration of the Chabad’s application confirms that the

 5   process  was  patently  individualized.    The  HDC  probed  the  Chabad’s  proposed

 6   window  and  roof  measurements,  door  selections,  building  materials,  roof

 7   adornments,  and  glass  type,  and  imposed  a  size  limitation  on  the  Chabad’s

 8   development based on a tailored review of surrounding properties.  Moreover, the

 9   HDC  conducted  this  inquiry  without  the  guidance  of  laws  or  regulations  that

10   dictated the specific metes and bounds either of its inquiry or of the conditions it

11   imposed.  Regardless of whether the HDC’s inquiry was defensible, it was thus at



     7
       Connecticut General Statutes § 7‐147f(b) does bar consideration of the so‐called “interior
     arrangement or use” of a property, a limitation which may be typical of many historic
     preservation laws.  However, this limitation is of no moment to our consideration of the
     scheme under RLUIPA.  While the “individualized assessment” predicate reaches only
     review  of  the  “proposed  uses”  for  a  property,  42  U.S.C.  §  2000cc(a)(2)(C),  RLUIPA
     contemplates “land use” as broadly encompassing the “use or development of land,” 42
     U.S.C. § 2000cc‐5(5) (defining “land use regulation” as “a zoning or landmarking law, or
     the application of such a law, that limits or restricts a claimant’s use or development of land
     (including a structure affixed to land)”).  The “development of land” is explicitly regulated
     by the scheme instated pursuant to Connecticut General Statutes § 7‐147a et seq.  See also
     Roman  Catholic  Bishop  of  Springfield  v.  City  of  Springfield,  724  F.3d  78,  98  (1st  Cir.  2013)
     (concluding  that  RLUIPA  substantial  burden  provision  applied  to  creation  of  historic
     preservation district that limited church’s ability to alter exterior of its property).


                                                         21
 1   a minimum individualized.  Because Connecticut’s statutory scheme therefore permits

 2   –  indeed,  demands  –  application  of  subjective  standards  to  individual  land  use

 3   applications,  and  because  the  HDC  applied  such  subjective  standards  to  the

 4   Chabad’s  application,  we  conclude  that  the  HDC’s  denial  of  the  Chabad’s

 5   application  resulted  from  an  “individual  assessment,”  triggering  RLUIPA’s

 6   substantial burden provision.8  The district court consequently erred in determining

 7   that the Chabad could not establish a claim under RLUIPA’s substantial burden

 8   provision “as a matter of law,” and we vacate the district court’s judgment insofar

 9   as it concerns that claim. 

10         In  reaching  its  decision,  the  district  court  improperly  read  our  opinion  in

11   Westchester Day School as holding that, as a matter of law, generally applicable land

12   use  regulations  may  only  result  in  a  substantial  burden  when  arbitrarily  and

13   capriciously imposed. See Chabad II, 853 F. Supp. 2d at 225 (citing Westchester Day

14   Sch., 504 F.3d at 350). This holding would be in tension with the plain language of

15   RLUIPA’s  substantial  burden  provision,  which  in  certain  instances  regulates

16   “burden[s that] result[] from a rule of general applicability” – suggesting that such
     8
       The defendants effectively concede this point.  In one affidavit submitted by the HDC,
     Rachel Carley, an architectural historian, notes that “[e]ach property [under review] is
     unique, and each proposal for change introduces a different set of circumstances.  For this
     reason, proposals are always considered case by case.”  J.A. 317.


                                                 22
 1   burdens fall within RLUIPA’s cognizance, even when imposed in the regular course. 

 2   42 U.S.C. § 2000cc(a)(2)(A), (B).  Moreover, such a rule would render the substantial

 3   burden provision largely superfluous given RLUIPA’s nondiscrimination and equal

 4   terms  provisions,  which  regulate  overtly  discriminatory  acts  that  are  often

 5   characterized  by  arbitrary  or  unequal  treatment  of  religious  institutions.    See  id.

 6   § 2000cc(b)(1)‐(2); Bethel World Outreach Ministries v. Montgomery Cnty. Council, 706

 7   F.3d 548, 557 (4th Cir. 2013) (“Requiring a religious institution to show that it has

 8   been targeted on the basis of religion in order to succeed on a substantial burden

 9   claim would render the nondiscrimination provision superfluous.”); Sts. Constantine

10   & Helen Greek Orthodox Church, Inc., 396 F.3d at 900 (“[T]he ‘substantial burden’

11   provision backstops the explicit prohibition of religious discrimination in the later

12   section  of  [RLUIPA],  much  as  the  disparate‐impact  theory  of  employment

13   discrimination backstops the prohibition of intentional discrimination.  If a land‐use

14   decision . . . imposes a substantial burden on religious exercise . . . and the decision

15   maker cannot justify it, the inference arises that hostility to religion . . . influenced

16   the decision.” (citations omitted)).

17          Instead,  Westchester Day School enumerates some of the factors that may be

18   considered  to  determine  whether  a  substantial  burden  is  imposed,  including


                                                  23
 1   whether the law is neutral and generally applicable.  In conducting the substantial

 2   burden analysis, we considered several factors.  See 504 F.3d at 352 (stating that the

 3   “arbitrary and unlawful nature” of defendant’s conduct “support[ed]” a substantial

 4   burden claim, while also looking to “other factors”); see also Fortress Bible Church, 694

 5   F.3d at 219 (finding that arbitrary and capricious application of land use regulation

 6   “bolstered” a substantial burden claim).  In addition to the arbitrariness of a denial,

 7   our  multifaceted  analysis  considered  whether  the  denial  was  conditional;  if  so,

 8   whether the condition was itself a substantial burden; and whether the plaintiff had

 9   ready alternatives.  See Westchester Day Sch., 504 F.3d at 352; see also Fortress Bible

10   Church, 694 F.3d at 219 (considering whether rejection of land use application denied

11   plaintiff the “ability to construct an adequate facility” for its religious exercise, or

12   was merely a “rejection of a specific building proposal”).  Our sister circuits have

13   contributed  additional  texture  to  this  analysis.    See,  e.g.,  Bethel  World  Outreach

14   Ministries, 706 F.3d at 558 (weighing whether plaintiff had “reasonable expectation”

15   of  receiving  approval  to  build  church  when  it  bought  property  and  deeming  it

16   “significant  that  the  [defendant]  has  completely  prevented  [the  plaintiff]  from

17   building any church on its property”); Petra Presbyterian Church v. Vill. of Northbrook,

18   489 F.3d 846, 851 (7th Cir. 2007) (considering as a factor whether plaintiff “bought


                                                  24
 1   property reasonably expecting to obtain a permit,” particularly when alternative

 2   sites were available); Midrash Sephardi, Inc., 366 F.3d at 1228 (deeming it significant

 3   that  the  plaintiff  could  operate  a  church  “only  a  few  blocks  from”  its  preferred

 4   location). Thus, while we conclude  that the substantial burden provision applies,

 5   we  leave  it  to  the  district  court  to  determine  as  a  question  of  first  instance,  see

 6   Dardana Ltd. v. Yuganskneftegaz, 317 F.3d 202, 208 (2d Cir. 2003),   whether the denial

 7   here in fact “impose[d] a substantial burden on the [Chabad’s] religious exercise,”9 

 8   42 U.S.C. § 2000cc(a)(1); see Fortress Bible Church v. Feiner, 694 F.3d 208, 219 (2d Cir.

 9   2012) (requiring that the substantial burden have a “close nexus” with religious

10   exercise  to  be  cognizable  under  RLUIPA);  Westchester  Day  Sch.,  504  F.3d  at  349

11   (holding that substantial burden occurs when government “coerces the religious

12   institution to change its behavior” (emphasis omitted))  . We note that, in conducting

13   the substantial burden analysis on remand, the district court should consider, inter

14   alia,  whether  the  conditions  attendant  to  the  HDC’s  denial  of  the  Chabad’s

15   application  themselves  imposed  a  substantial  burden  on  the  Chabad’s  religious

16   exercise, whether feasible alternatives existed for the Chabad to exercise its faith,
     9
       The  parties  do  not  dispute  (and  it  is  indisputable)  that  Connecticut  General  Statutes
     § 7‐147a et seq. constitutes a “land use regulation” under RLUIPA, defined as “a zoning or
     landmarking law, or application of such a law, that limits or restricts a claimant’s use or
     development of land (including a structure affixed to land).”  42 U.S.C. § 2000cc‐5(5).


                                                     25
 1   and whether the Chabad reasonably believed it would be permitted to undertake its

 2   proposed  modifications  when  it  purchased  the  property  at  85  West  Street.    The

 3   district court should also consider, of course, whether the proposed modifications

 4   shared  a  “close  nexus”  with  and  would  be  consistent  with  accommodating  the

 5   Chabad’s religious exercise.  See Fortress Bible Church, 694 F.3d at 219.  

 6             2.  The Chabad’s RLUIPA Equal Terms Claim

 7         We can address the Chabad’s equal terms claim in comparatively short order. 

 8   RLUIPA’s  equal  terms  provision  states  that  “[n]o  government  shall  impose  or

 9   implement a land use regulation in a manner that treats a religious assembly or

10   institution on less than equal terms with a nonreligious assembly or institution.”  42

11   U.S.C. § 2000cc(b)(1).  Under this provision, the plaintiff bears the initial burden to

12   “produce[]  prima  facie  evidence  to  support  a  claim”  of  unequal  treatment,  after

13   which the “government . . . bear[s] the burden of persuasion on any element of the

14   claim.”  Id. § 2000cc‐2(b).

15         Division exists among our sister circuits concerning whether the equal terms

16   provision invariably requires evidence of a “similarly situated” secular comparator

17   to establish a claim and, where such evidence is necessary, on what ground the

18   comparison must be made.  See generally River of Life Kingdom Ministries, 611 F.3d at


                                                 26
 1   368‐71 (en banc majority opinion) (discussing circuits’ conflicting approaches); id.

 2   at 377‐78 (Sykes, J., dissenting) (same discussion).  We need not enter the fray here,

 3   as the Chabad has failed to present sufficient evidence to establish a prima facie

 4   equal terms claim under any standard. 

 5          In  this  Court’s  sole  analysis  of  the  equal  terms  provision,  we  declined  to

 6   define  “the  precise  outlines  of  what  it  takes  to  be  a  valid  comparator  under

 7   RLUIPA’s equal‐terms provision.”  Third Church of Christ, Scientist v. City of New

 8   York, 626 F.3d 667, 669 (2d Cir. 2010).  Nevertheless, we noted that “organizations

 9   subject to different land‐use regimes may well not be sufficiently similar to support

10   a discriminatory‐enforcement challenge.”  Id. at 671 (emphasis omitted).  In support,

11   we  cited  Primera  Iglesia  Bautista  Hispana  of  Boca  Raton,  Inc.  v.  Broward  County,  in

12   which  the  Eleventh  Circuit  held  that  a  church  and  school  were  insufficiently

13   comparable  to  establish  an  equal  terms  claim,  given  that  the  properties  sought

14   different forms of zoning relief from different land use authorities applying “sharply

15   different” criteria.  See 450 F.3d 1295, 1311 (11th Cir. 2006).  Because the evidence of

16   the  church’s  and  school’s  treatment  was  thus  “consistent  with  the  .  .  .  neutral

17   application of different zoning regulations” – suggesting “different treatment, not

18   unequal treatment” – the court held that the plaintiff had failed to establish a prima


                                                   27
 1   facie equal terms claim.  Id. at 1313; see also Vision Church v. Vill. of Long Grove, 468

 2   F.3d 975, 1003 (7th Cir. 2006) (rejecting equal terms claim, in part, because “the fact

 3   that [the religious land use applicant] and the elementary schools were subject to

 4   different standards because of the year in which their special use applications were

 5   considered compels the conclusion that there was no unequal treatment”).

 6          The same is true here; the Chabad has failed to establish a prima facie equal

 7   terms  claim.  Its  sole  support  for  its  equal  terms  claim  comes  in  the  form  of  one

 8   alleged comparator: the Wolcott Library, a building in Litchfield’s Historic District

 9   that, according to uncontested evidence submitted by the Chabad, was permitted

10   to construct a “substantial” addition on its property that altered the character of the

11   property  from  residential  to  institutional.10    However,  the  Wolcott  Library’s

     10
        The Chabad argues that two other properties in Litchfield’s Historic District, the Rose
     Haven Home and the Cramer and Anderson building, should also serve as comparators
     because  additions  on  those  properties  were  “substantially  larger”  than  the  original
     structures.  However, the Chabad’s only support for this argument comes from an affidavit
     submitted  by  one  of  its  attorneys  that  cited  “research”  the  attorney  performed  for  the
     Chabad’s application to the HDC.  The attorney did not provide any analysis or basis for
     her  conclusion,  nor  did  the  Chabad.    Because  the  affidavit  failed  to  show  that  these
     contentions could be established at trial by competent evidence, it cannot create a triable
     issue of fact.  See ABB Indus. Sys., Inc. v. Prime Tech., Inc., 120 F.3d 351, 357 (2d Cir. 1997)
     (citing Fed. R. Civ. P. 56(e)); see also Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir.
     2005) (noting that, to defeat summary judgment, “a nonmoving party must offer some hard
     evidence showing that its version of the events is not wholly fanciful” (internal quotation
     marks omitted)); Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999) (“Statements that
     are  devoid  of  any  specifics,  but  replete  with  conclusions,  are  insufficient  to  defeat  a


                                                     28
 1   expansion was approved in 1965 by a different land use authority pursuant to a

 2   different land use regime.  Specifically, the Board of Warden and Burgesses, the

 3   predecessor to the HDC, approved construction of the addition under a law that

 4   explicitly  barred  consideration  of  “the  relative  size  of  buildings.”    J.A.  192.    By

 5   contrast,  Connecticut  General  Statutes  §  7‐147f(a),  which  guided  the  HDC’s

 6   consideration  of  the  Chabad’s  application,  explicitly  requires  that  commissions

 7   “shall” consider “scale.”  

 8          While minor differences in land use regimes may not defeat a comparison

 9   under  the  equal  terms  provision  in  all  disputes,  the  centrality  of  the  size  of  the

10   Chabad’s  proposed  addition  to  this  dispute  renders  the  Wolcott  Library  an

11   inappropriate comparator to support the Chabad’s equal terms claim.  As such, the

12   Chabad  has  (at  most)  established  “different  treatment,  not  unequal  treatment.” 

13   Primera Iglesia Bautista Hispana, 450 F.3d at 1313.  Because the Chabad has thus failed

14   to identify any evidence that it endured “less than equal” treatment as compared to

15   a secular assembly or institution, we affirm the district court’s grant of summary




     properly  supported  motion  for  summary  judgment.”).    Because  the  affidavit  was  so
     lacking, we agree with the district court that it provided insufficient ground to require
     further consideration of these comparators at summary judgment.


                                                   29
 1   judgment to the defendants on this claim.11

 2              3.  The Chabad’s RLUIPA Nondiscrimination Claim

 3          RLUIPA’s nondiscrimination provision states that “[n]o government shall

 4   impose or implement a land use regulation that discriminates against any assembly

 5   or  institution  on  the  basis  of  religion  or  religious  denomination.”    42  U.S.C.

 6   §  2000cc(b)(2).    As  with  the  equal  terms  provision,  the  plaintiff  bears  the  initial

 7   burden of establishing a prima facie claim, after which the government bears the

 8   burden of persuasion on the elements of the nondiscrimination claim.  Id. § 2000cc‐2

 9   (b).

10          This Court has not previously interpreted the nondiscrimination provision. 

11   Nonetheless, the plain text of the provision makes clear that, unlike the substantial

12   burden and equal terms provisions, evidence of discriminatory intent is required to

13   establish a claim.  See 42 U.S.C. § 2000cc(b)(2) (prohibiting discrimination “on the

14   basis of religion or religious denomination” (emphasis added)).  As such, courts


     11
       As indicated above, the Chabad did not argue and we do not address whether an equal
     terms claim may be based solely on an inference of unequal treatment from a law that is
     facially  discriminatory  or  “‘gerrymandered’  to  place  a  burden  solely  on  religious,  as
     opposed to nonreligious, assemblies or institutions.”  See Primera Iglesia Bautista Hispana,
     450 F.3d at 1308‐10.  In any event, the scheme under Connecticut General Statutes § 7‐147a
     et seq. does not facially discriminate against religious assemblies or institutions, and there
     is no evidence in the record suggesting that it was enacted with the purpose of doing so.


                                                   30
 1   consider the provision have held that the nondiscrimination provision “enshrine[s]”

 2   principles announced in Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

 3   U.S. 520 (1993), which cast a jaundiced eye on laws that target religion.  See Midrash

 4   Sephardi, Inc., 366 F.3d at 1231‐32. 

 5          Lukumi looked to equal protection principles in analyzing whether a law was

 6   discriminatory.  See Lukumi, 508 U.S. at 540 (citing Vill. of Arlington Heights v. Metro.

 7   Hous.  Dev.  Corp.,  429  U.S.  252,  266  (1977)).    Other  courts  analyzing  RLUIPA’s

 8   nondiscrimination  provision,  as  well  as  the  related  equal  terms  provision,  have

 9   similarly looked to equal protection precedent in weighing such claims.  See, e.g.,

10   Bethel World Outreach Ministries, 706 F.3d at 559; Church of Scientology of Ga., Inc. v.

11   City  of  Sandy  Springs,  843  F.  Supp.  2d  1328,  1370  (N.D.  Ga.  2012).    We  join  in

12   employing  this  approach.    RLUIPA,  after  all,  codified  “existing  Free  Exercise,

13   Establishment  Clause[,]  and  Equal  Protection  rights  against  states  and

14   municipalities” that discriminated against religious land use.  Midrash Sephardi, Inc.,

15   366 F.3d at 1239 (discussing the equal terms provision, but also noting that “RLUIPA

16   tailors the nondiscrimination prohibitions [in 42 U.S.C. § 2000cc(b)(1) and (2)] to

17   land use regulations because Congress identified a significant encroachment on the

18   core First and Fourteenth Amendment rights of religious observers”).  Accordingly,


                                                   31
 1   establishing  a  claim  under  RLUIPA’s  nondiscrimination  provision,  as  with  the

 2   Supreme Court’s equal protection precedent, requires evidence of “discriminatory

 3   intent.”  See Arlington Heights, 429 U.S. at 265 (“Proof of . . . discriminatory intent or

 4   purpose is required to show a violation of the Equal Protection Clause.”). 

 5         This Court has generally recognized three types of equal protection violations:

 6   (1) a facially discriminatory law; (2) a facially neutral statute that was adopted with

 7   a  discriminatory  intent  and  applied  with  a  discriminatory  effect  (i.e.,  a

 8   “gerrymandered”  law);  and  (3)  a  facially  neutral  law  that  is  enforced  in  a

 9   discriminatory manner.  See, e.g., Hayden v. Cnty. of Nassau, 180 F.3d 42, 48 (2d Cir.

10   1999); see also Lukumi, 508 U.S. at 535 (“Apart from the text, the effect of a law in its

11   real operation is strong evidence of object.”).  In determining whether a facially

12   neutral statute was selectively enforced, we look to both direct and circumstantial

13   evidence of discriminatory intent, as instructed by the Supreme Court in Arlington

14   Heights.  See Southside Fair Hous. Comm. v. City of New York, 928 F.2d 1336, 1354 (2d

15   Cir. 1991) (citing Arlington Heights, 429 U.S. at 266); see also Bethel World Outreach

16   Ministries,  706  F.3d  at  559  (citing  Arlington  Heights  to  support  analysis  of

17   circumstantial evidence in weighing nondiscrimination claim).

18



                                                 32
 1          The  Chabad  asserts  that  HDC  enforced  Connecticut  General  Statutes

 2   §  7‐147d(a)  et  seq.  against  it  in  a  discriminatory  manner;  yet,  in  weighing  the

 3   Chabad’s  claim,  the  district  court  looked  solely  to  whether  the  Chabad  had

 4   identified  comparator  religious  institutions  that  were  “‘identical  in  all  relevant

 5   respects’” to the Chabad.  Chabad II, 853 F. Supp. 2d at 231 (quoting Racine Charter

 6   One, Inc. v. Racine Unified Sch. Dist., 424 F.3d 677, 680 (7th Cir. 2005)).  This was in

 7   error.    As  in  Arlington  Heights,  analysis  of  a  claim  brought  under  RLUIPA’s

 8   nondiscrimination provision requires a “sensitive inquiry into such circumstantial

 9   and direct evidence of intent as may be available.”  Arlington Heights, 429 U.S. at 266. 

10   Accordingly,  courts  assessing  discriminatory  intent  under  RLUIPA’s

11   nondiscrimination provision have considered a multitude of factors, including the

12   series of events leading up to a land use decision, the context in which the decision

13   was  made,  whether  the  decision  or  decisionmaking  process  departed  from

14   established norms,  statements made by the decisionmaking body and community

15   members, reports issued by the decisionmaking body, whether a discriminatory

16   impact was foreseeable, and whether less discriminatory avenues were available. 

17   See Bethel World Outreach Ministries, 706 F.3d at 559‐60; Church of Scientology of Ga.,

18   Inc., 843 F. Supp. 2d at 1370‐76.


                                                  33
 1          Here, the district court bypassed consideration of circumstantial evidence that

 2   might have supported the Chabad’s claim and instead considered only the Chabad’s

 3   cited  comparators.  While  such  evidence  is  certainly  germane  to  a  selective

 4   enforcement  analysis,  it  is  not  necessary  to  establish  a  nondiscrimination  claim. 

 5   Contrary to the equal terms provision, which turns on “less than equal” treatment

 6   of  religious  as  compared  to  nonreligious  assemblies  or  institutions,  the

 7   nondiscrimination  provision  bars  discrimination  “on  the  basis  of  religion  or

 8   religious denomination,” a fact that may be proven without reference to a religious

 9   analogue.12  42 U.S.C. § 2000cc(b)(1), (2).  Moreover, while comparators must exhibit

10   some  similarity  to  permit  meaningful  analysis,  a  requirement  that  they  be

11   “identical” is unduly restrictive.  See Third Church of Christ, Scientist, 626 F.3d at 670

12   (surveying  various  bases  for  comparison  relied  upon  by  circuits,  none  of  which

13   require comparators to be “identical”).  Indeed, such a requirement would exempt

14   many historic districts from RLUIPA’s reach, given the likelihood that newer faiths




     12
       While it is thus possible that a nondiscrimination plaintiff could establish a selective
     enforcement claim based on facially discriminatory conduct or arbitrary decisionmaking
     alone,  it  is  difficult  to  imagine  an  equal  terms  plaintiff  succeeding  in  an  as‐applied
     challenge without evidence of a secular comparator that was more favorably treated.


                                                     34
 1   would be absent.13

 2          Because  the  district  court  did  not  look  beyond  religious  comparators  in

 3   weighing the Chabad’s nondiscrimination claim, we vacate the grant of summary

 4   judgment to the defendants on this claim and remand for consideration of whether

 5   the Chabad established a prima facie nondiscrimination claim, cognizant of the fact

 6   that such discrimination must be “on the basis of religion” and not other, legitimate

 7   factors.  See Bethel World Outreach Ministries, 706 F.3d at 559‐60 (affirming grant of

 8   summary judgment for defendants on a nondiscrimination claim where evidence

 9   showed  that  opposition  to  plaintiff’s  proposed  land  use  was  due  to  size  of  the

10   proposed facility, and the plaintiff failed to present comparative evidence that could

11   demonstrate the concern with size was pretextual).14

12        B.  The Chabad’s Remaining Claims

13           We conclude that the Chabad has waived appeal of its remaining claims due


     13
        We decline to address the exact parameters of the religious assemblies or institutions that
     may properly serve as comparators in this case, both because such delineation may prove
     unnecessary on remand if there are none, see Chabad II, 853 F. Supp. 2d at 231 (“[I]t does not
     appear that any of the houses of worship to which Chabad points have made any additions
     since the current HDC regime was implemented.”), and because we leave the selective
     enforcement inquiry to the district court to conduct in the first instance.
     14
        We decline to address the Chabad’s “class‐of‐one” equal protection argument in support
     of its nondiscrimination claim, which it raises for the first time on appeal.  See O’Hara v.
     Weeks Marine, Inc., 294 F.3d 55, 67 n.5 (2d Cir. 2002).


                                                  35
 1   to insufficient briefing.  See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998)

 2   (“Issues not sufficiently argued in the briefs are considered waived and normally

 3   will not be addressed on appeal.”).  The Chabad’s brief devotes sections to each of

 4   its federal Constitutional claims, but these sections simply recite the district court’s

 5   ruling and are thus insufficient to preserve the Chabad’s appeal.  The brief fails even

 6   to mention the Chabad’s conspiracy and state law claims.  Accordingly, we affirm

 7   the district court’s grant of summary judgment to the defendants on these claims.

 8      C.  Rabbi Eisenbach’s Standing 

 9          Rabbi Eisenbach appeals from the district court’s dismissal of his claims for

10   lack of standing under federal and state law.  The district court first determined that

11   Rabbi Eisenbach did not have standing under RLUIPA because he did not assert a

12   sufficient property interest in 85 West Street.  Chabad I, 796 F. Supp. 2d at 338 (citing 

13   42 U.S.C. § 2000cc‐5(5), which requires a claimant to have “an ownership, leasehold,

14   easement, servitude, or other property interest in the regulated land or a contract or

15   option to acquire such an interest”).  The court held that Rabbi Eisenbach’s use of the

16   proposed  facilities  and  his  speculative  “right  to  place  a  mortgage  lien”  on  the

17   property to recoup unpaid salary were not “property interest[s]” under RLUIPA. 

18   Id.  at  338.    We  disagree  at  least  insofar  as  the  district  court  analyzed  Rabbi


                                                  36
 1   Eisenbach’s property interest as a jurisdictional matter.

 2          The Supreme Court has recently clarified the distinction between Article III

 3   standing – which is a prerequisite to the invocation of federal court jurisdiction –

 4   and what has been referred to as “statutory standing” – which has at times been

 5   held to be jurisdictional and at others nonjurisdictional.  See Lexmark Int’l, Inc. v.

 6   Static Control Components, Inc., 134 S. Ct. 1377, 1386‐88 & n.4 (2014).  Under Article

 7   III’s “case” or “controversy” requirement, a party invoking federal court jurisdiction

 8   must  demonstrate  that  he  has  “suffered  or  [is]  imminently  threatened  with  a

 9   concrete and particularized ‘injury in fact’ that is fairly traceable to the challenged

10   action of the defendant and likely to be redressed by a favorable judicial decision.” 

11   Id. at 1386 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).  Where this

12   “‘irreducible constitutional minimum of standing’” is satisfied, id. (quoting Lujan,

13   504 U.S. at 560), “a federal court’s obligation to hear and decide cases within its

14   jurisdiction is virtually unflagging,” id. (internal quotation marks omitted).    

15          By contrast, determination whether a statute permits a plaintiff to pursue a

16   claim “is an issue that requires [courts] to determine . . . whether a legislatively

17   conferred cause of action encompasses a particular plaintiff’s claim.”  Id. at 1387.  As

18   opposed to whether the plaintiff may invoke a court’s jurisdiction, the question is


                                                 37
 1   whether  the  plaintiff  “has  a  cause  of  action  under  the  statute.”    Id.    The

 2   determination  whether  a  statute  grants  a  plaintiff  a  cause  of  action  is  “a

 3   straightforward  question  of  statutory  interpretation,”  operating  under  the

 4   presumptions that the plaintiff must allege interests that “fall within the zone of

 5   interests  protected  by  the  law  invoked,”  id.  at  1388  (internal  quotation  marks

 6   omitted), and injuries that were “proximately caused by [the alleged] violations of

 7   the  statute,”  id.  at  1390.    As  the  Supreme  Court  has  made  clear,  determination

 8   whether a claim satisfies these requirements goes not to the court’s jurisdiction – that

 9   is, “power” – to adjudicate a case, but instead to whether the plaintiff has adequately

10   pled a claim.  Id. at 1387 n.4; see id. at 1389 n.5.

11          There  can  be  little  doubt  that  Rabbi  Eisenbach  has  met  the  constitutional

12   requirements of Article III standing to assert his RLUIPA claim.  At a minimum,

13   Rabbi  Eisenbach  alleged  that  he  intended  to  live  at  the  proposed  facilities.    The

14   HDC’s denial of the Chabad’s application, and the conditions it imposed on any

15   renewed application, thus deprived Rabbi Eisenbach  of the ability to live in the

16   facilities as proposed, an injury that may be redressed by relief from the district

17   court.  

18



                                                  38
 1          Instead, the issue of Rabbi Eisenbach’s standing to pursue his RLUIPA claims

 2   turns on whether his allegations place him in the class of plaintiffs that RLUIPA

 3   protects – that is, whether he has stated a claim upon which relief can be granted.15 

 4   Accordingly,  we  vacate  the  district  court’s  holding  that  Rabbi  Eisenbach  lacked

 5   standing under RLUIPA and remand for determination whether he has stated a

 6   claim.  In so doing, we note that, while Rabbi Eisenbach’s alleged “right” to impose

 7   a lien is seemingly distinct from the other property interests cited in RLUIPA, the

 8   allegation will nonetheless “warrant[] addressing” on remand.  See Chabad I, 796 F.

 9   Supp. 2d at 339.

10          Finally, the district court dismissed Rabbi Eisenbach’s federal and Connecticut

11   constitutional claims, as well as his claim pursuant to the CFRA, on the ground that

12   they were derivative of the Chabad’s claims.  In his brief, Rabbi Eisenbach merely

13   asserts  –  conclusorily  and  without  record  citations  –  that  he  “has  independent

     15
        Prior to Lexmark International, at least two other circuit courts held that the existence of
     a property interest under RLUIPA goes to the plaintiff’s standing.  See Covenant Christian
     Ministries, Inc. v. City of Marietta, 654 F.3d 1231, 1239 (11th Cir. 2011) (holding that pastor’s
     lack of a property interest denied him standing to pursue RLUIPA claim); DiLaura v. Ann
     Arbor  Charter  Twp.,  30  F.  App’x  501,  507  (6th  Cir.  2002)  (finding  that  memorandum  of
     understanding to transfer property to plaintiff was a sufficient property interest under
     RLUIPA to confer standing); but cf. Taylor v. City of Gary, 233 F. App’x 561, 562 (7th Cir.
     2007) (“assum[ing]” that plaintiff who failed to plead a property interest had standing for
     RLUIPA,  but  dismissing  the  action  for  failure  to  state  a  claim).    However,  in  light  of
     Lexmark International, we cannot join these holdings.


                                                      39
 1   constitutional claims” that are “clearly expressed in the [complaint].”  Appellants’

 2   Br. at 61‐62.  The brief fails to cite a single Connecticut case to support his argument,

 3   nor does it cite pertinent cases regarding federal law under 42 U.S.C. §§ 1985 and

 4   1986.  As such, we deem his appeal of these claims to be waived and affirm their

 5   dismissal.  See Sam’s Club, 145 F.3d at 117.

 6      D.  The Individual Defendants’ Immunity

 7          Hillman  and  Crawford  argue  that  they  are  entitled  to  absolute  immunity

 8   because they acted in a quasi‐judicial capacity as members of the HDC and, in the

 9   alternative, are entitled to qualified immunity, as the Chabad’s right to a certificate

10   of appropriateness was not clearly established at the time of the denial.  We leave

11   these  issues  to  the  district  court  to  address  in  the  first  instance,  in  addition  to

12   consideration whether Crawford is properly subject to this suit in the absence of

13   evidence that she voted on the application.  See Dardana Ltd., 317 F.3d at 208. 

14                                         CONCLUSION

15          For  the  foregoing  reasons,  we  vacate  the  district  court’s  order  dismissing

16   Rabbi  Eisenbach’s  RLUIPA  claims  for  lack  of  standing  and  remand  for  further

17   proceedings as to these claims, but affirm the dismissal of the remainder of Rabbi

18   Eisenbach’s claims.  We also vacate the district court’s  judgment as to the Chabad’s


                                                    40
1   claims under RLUIPA’s substantial burden and nondiscrimination provisions, and

2   remand for further proceedings as to those claims, but affirm the dismissal of the

3   Chabad’s claim under RLUIPA’s equal terms provision, as well as its claims under

4   the federal and Connecticut constitutions and Connecticut state law.   Thus, the June

5   20, 2011 order of the district court is VACATED IN PART AND AFFIRMED IN PART, the

6   February 21, 2012 judgment of the district court is VACATED IN PART AND AFFIRMED

7   IN PART, and the case is REMANDED for further proceedings.




                                             41